DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 8, 9, 11-22, 24-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “An engine oil system for supplying oil to oil using components in a vehicle, said engine oil system comprising: an oil pan for holding oil received from said oil using components, an oil pump fluidly connected to said oil pan for pumping oil from said oil pan to said oil using components, and an oil filter configured for cleaning said oil, said oil filter having a filter inlet for receiving oil to be cleaned, and a filter outlet for discharging oil from said oil filter, wherein said oil filter is arranged in said oil pan such that, in use, said filter outlet discharges oil into said oil pan, wherein said oil filter comprises a filter insert for cleaning said oil, and wherein said engine oil system comprises a filter lid arranged to close an opening in a housing of the oil pan, wherein said oil filter can be accessed by removing said filter lid whereby said filter insert can be removed via said opening, characterized in that, said filter insert comprises a plurality of filter elements connected to each other, said filter elements being arranged successively from said filter inlet to said filter outlet, wherein said oil filter is configured and arranged to enable removal of a filter element from said plurality of filter elements and/or addition of a filter element to said plurality of filter elements.”

The underlined limitations are shown in Fig. 2, Part 41, and at least supported in PG-Pub (US2020/0368650 A1), Paragraph 109.  Based on the teachings of the claimed language and the specification, the examiner interpreted a filter element is the part which doing the filtering function, and based on the teachings of the specification and the claimed language, a filter insert Part 40 comprises at least two or more filter elements, and all the separate filter elements would connect with each other physically to be a whole unit.

Based on the teachings of the claimed language and the specification, the examiner considered Miyachi (US2007/0267417 A1) is still the closet reference to teach the claimed invention, but still fails to reflect at least the underlined limitations.  in Miyachi, the references teaches at least two filter elements (Miyachi, Fig. 2, Part 20, Part 19).  However, the reference fails to teach Part 20 comprises at least two different filter elements, and the reference also fails to teach Part 20 and Part 19 are physically connected to each other.  Therefore, Miyachi would fail to teach all the limitations of Claim 1.

The examiner further considered Ben-Horin (US2016/0310876 A1) since the reference teaches a filter comprises a plurality of filter elements (Ben-Horin, Fig. 1, Part C, Part 5, Part 33, Paragraph 50).  However, when considering the arrangement of Miyachi, ordinary skill in the art might not consider there is a motivation to combine both references.  Even there is a motivation, the examiner considered Ben-Horin still fails to teach, explain or indicate the limitation “wherein said oil filter is configured and arranged to enable removal of a filter element from said plurality of filter elements and/or addition of a filter element to said plurality of filter elements.“  therefore, Ben-Horin would fail to reflect all the limitations of Claim 1.

The examiner also considered other references, but the references fail to show or reasonably teach at least the underlined limitations mentioned above.  Therefore, Claim 1 is allowed.

Regarding to Claim 17, the applicant claimed “A lid, such as e.g. a filter lid, for closing an opening in an oil pan, said lid comprising: an expandable closing arrangement for closing the opening in said oil pan, a first elongated element having a first element connecting portion connected to first portion of said closing arrangement by a first pivotable connection, a second elongated element having a second element connecting portion connected to a second portion of said closing arrangement by a second pivotable connection distant from said first pivotable connection, wherein said first elongated element and said second elongated element are connected to each other by a pivotable jointer enabling said first elongated element and said second elongated element to be arranged: in a first relative position in which the first pivotable connection is separated from said second pivotable connection by a first distance which the expandable closing arrangement is in a first state in which the closing arrangement can pass through said opening, and in a second relative position in which the first pivotable connection is separated from said second pivotable connection by a second distance being greater than said first distance in which the expandable closing arrangement is in a second state, or an expanded state, in which the closing arrangement cannot pass through said opening.”

The claimed limitations are shown in Figs. 6a-6c, and at least supported in PG-Pub (US2020/0368650 A1), Paragraphs 116-124.  The lid of the claimed invention teaches a specific mechanism.  After searching, the examiner considered the references fail to show or reasonably teach the limitations mentioned above.  Therefore, Claim 17 is allowed.

Claims 2-6, 8, 9, 11-16, 18-22, 24-26 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note for IDS
The examiner has reviewed the IDS filed on 06/30/2022.  After reviewing the references and the search report from EPO, the examiner considered the references cited in IDS would not show or teach in combination the claimed limitations of independent claim.  In addition, the search report of EPO also admitted that the references would fail to teach the claimed invention.  Therefore, the decision is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747